Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on December 22nd, 2020, which initially claims 1-19 have been presented for examination; however, on same day claims 10-17 have been canceled, and claims 20-27 have been added by a preliminary amendment. Consequently, claims 1-9 and 18-27 are currently pending in the application.
Status of Claims
2.	Claims 1-9 and 18-27 are pending in the application, of which claims 1, 18 and 19 are in independent form and these claims (1-9 and 18-27) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
    
Priority
3.	(A).	A certified copy of priority document has been received by the US PTO (herein after office) on 12/22/2020. Accordingly, the priority date that has been considered for this application is January 9th, 2020. 
	(B).	Information Disclosure Statement (IDS): The information disclosure statements filed on 12/22/2020 and 06/28/2022 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.

4.	(A).	 This office action is based on examiner initiated telephonic interview (Please refer to PTO-413B) with applicants’ attorneys, Scott A. McCollister (Reg. No. 33,961) on July 20th, 2022, and the agreement reached by both parties on Examiner Amended claims on July 26th, 2022. 
	(B).	Claims 1, 3-9, 18-19 and 21-27 (Renumbered 1-17) are allowed.
	(C).	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	(D).	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34) and over telephonic discussion by Attorney Scott A. McCollister (Reg. No. 33,961) on July 26th, 2022. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently amended) 	A method for running an applet, comprising:
obtaining uniform resource identifier (URI) information of the applet based on an opening request when the opening request of the applet is received, wherein a format of the URI comprises a protocol name of a target boot protocol and content corresponding to the protocol, and the target boot protocol is a universal boot protocol applied to a plurality of host applications when opening the applet; 
analyzing the URI information based on grammatical format description rules of the target boot protocol, to obtain a first parameter and a second parameter; 
obtaining an execution file package of the applet based on the first parameter; and 
rendering corresponding page resources in the execution file package based on the second parameter; 
wherein the first parameter comprises an applet identifier and an applet version number
    PNG
    media_image1.png
    4
    1
    media_image1.png
    Greyscale
;
	obtaining the execution file package of the applet based on the first parameter comprises:
determining whether an execution file package corresponding to the applet is present in a cache based on the applet identifier in the first parameter; 
determining whether a version number of the execution file package corresponding to the applet is consistent with the applet version number in the first parameter in case that the execution file package corresponding to the applet is present in the cache; and 
obtaining the execution file package of the applet from the cache in case that the version number of the execution file package corresponding to the applet in the cache is consistent with the applet version number in the first parameter.

2.	(Cancelled).

3.	(Currently amended) The method according to claim 1[[2]] wherein the first parameter further comprises a service identifier corresponding to the applet and a port number of the service; 
the method further comprises:
generating a download request for the execution file package of the applet based on the applet identifier, the applet version number, the service identifier corresponding to the applet and the port number of the service in the first parameter, in case that the execution file package corresponding to the applet is not present in the cache and/or the version number of the execution file package corresponding to the applet in the cache is inconsistent with the applet version number in the first parameter; and
		obtaining the execution file package of the applet from a server corresponding to the service based on the download request.

4.	(Original) The method according to claim 3, wherein an appropriate transmission service for the download request is selected based on different business scenes; and wherein the transmission service comprises at least any one of a hypertext transfer protocol (http), a hypertext transfer secure protocol (https) and a full duplex communication protocol (websocket).

5.	(Original) The method according to claim 1, wherein the second parameter is configured to represent a parameter of a specific position in a specific page of the applet to be opened; 
rendering corresponding page resources in the execution file package based on the second parameter, comprises:
determining a corresponding page to be displayed based on the parameter of the specific position in the specific page of the applet to be opened, and obtaining a business logic code file
 corresponding to the page to be displayed from the execution file package of the applet; and performing page rendering based on the corresponding business logic code file, to display the page to be displayed.

6. 	(Original) The method according to claim 5, wherein performing page rendering based on the corresponding business logic code file, to display the page to be displayed, comprises:
 		obtaining an applet framework code file corresponding to the page to be displayed from an applet front-end framework code packaging file; 
obtaining a first execution result file corresponding to the business logic code file from a cache, and obtaining a second execution result file corresponding to the applet framework code file; and 
displaying the page to be displayed based on the first execution result file and the second execution result file.

7.		(Original) The method according to claim 6, further comprising:
compiling and executing the business logic code file to obtain a third execution result file corresponding to the business logic code file, in case that the first execution result file corresponding to the business logic code file from the cache is not obtained; and
	storing the third execution result file in the cache.

8.	 (Previously presented) The method according to claim 1, wherein the second parameter comprises a path of an applet page to be opened, a page parameter of the page to be opened and an anchor point of the page to be opened, wherein the page parameter of the page to be opened refers to a query term parameter used when a search query is requested in the page to be opened, and the anchor point of the page to be opened refers to a specific position in the page to be opened.

9. 		(Previously presented) The method according to claim 1, wherein obtaining uniform resource identifier (URI) information of the applet based on the opening request, comprises:
identifying a fixed identification mark of the target boot protocol from the opening request; obtaining the URI information of the applet from a corresponding position in the opening request based on a position of the fixed identification mark.

	10-17.  (Cancelled).

18. 	(Currently Amended) An electronic device, comprising:
at least one processor; and 
a memory communicatively connected with the at least one processor; 
wherein the memory is configured to store instructions executable by the at least one processor, when the instructions are executed by the at least one processor, the at least one processor is configured to execute a method for running an applet, the method comprising:
obtaining uniform resource identifier (URI) information of the applet based on an opening request when the opening request of the applet is received, wherein a format of the URI comprises a protocol name of a target boot protocol and content corresponding to the protocol, and the target boot protocol is a universal boot protocol applied to a plurality of host applications when opening the applet; 
analyzing the URI information based on grammatical format description rules of the target boot protocol, to obtain a first parameter and a second parameter; 
obtaining an execution file package of the applet based on the first parameter; and
rendering corresponding page resources in the execution file package based on the second parameter; 
wherein the first parameter comprises an applet identifier and an applet version number obtaining the execution file package of the applet based on the first parameter comprises:
determining whether an execution file package corresponding to the applet is present in a cache based on the applet identifier in the first parameter; 
determining whether a version number of the execution file package corresponding to the applet is consistent with the applet version number in the first parameter in case that the execution file package corresponding to the applet is present in the cache; and 
obtaining the execution file package of the applet from the cache in case that the version number of the execution file package corresponding to the applet in the cache is consistent with the applet version number in the first parameter.

19. 	(Currently amended) A non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a method for running an applet, the method comprising:
obtaining uniform resource identifier (URI) information of the applet based on an opening request when the opening request of the applet is received, wherein a format of the URI comprises a protocol name of a target boot protocol and content corresponding to the protocol, and the target boot protocol is a universal boot protocol applied to a plurality of host applications when opening the applet; 
analyzing the URI information based on grammatical format description rules of the target boot protocol, to obtain a first parameter and a second parameter; 
obtaining an execution file package of the applet based on the first parameter; and 
rendering corresponding page resources in the execution file package based on the second parameter; 
wherein the first parameter comprises an applet identifier and an applet version number 
		obtaining the execution file package of the applet based on the first parameter comprises:
determining whether an execution file package corresponding to the applet is present in a cache based on the applet identifier in the first parameter; 
determining whether a version number of the execution file package corresponding to the applet is consistent with the applet version number in the first parameter in case that the execution file package corresponding to the applet is present in the cache; and 
obtaining the execution file package of the applet from the cache in case that the version number of the execution file package corresponding to the applet in the cache is consistent with the applet version number in the first parameter.

20. 	(Cancelled). 

21.	(Currently amended) The electronic -device according to claim 18[[20]] wherein the first parameter further comprises a service identifier corresponding to the applet and a port number of
the service; the method further comprises:
generating a download request for the execution file package of the applet based on the applet identifier, the applet version number, the service identifier corresponding to the applet and the port number of the service in the first parameter, in case that the execution file package corresponding to the applet is not present in the cache and/or the version number of the execution file package corresponding to the applet in the cache is inconsistent with the applet version number in the first parameter; and 
obtaining the execution file package of the applet from a server corresponding to the service based on the download request.

22. 	(Previously Presented)  The electronic device according to claim 21, wherein an appropriate transmission service for the download request is selected based on different business scenes; and wherein the transmission service comprises at least any one of a hypertext transfer protocol (http), a hypertext transfer secure protocol (https) and a full duplex communication protocol (websocket).

23.	 (Previously Presented) The electronic device according to claim 18, wherein the second parameter is configured to represent a parameter of a specific position in a specific page of the applet to be opened; 
rendering corresponding page resources in the execution file package based on the second parameter, comprises:
determining a corresponding page to be displayed based on the parameter of the specific position in the specific page of the applet to be opened, and obtaining a business logic code file
 	corresponding to the page to be displayed from the execution file package of the applet; and
performing page rendering based on the corresponding business logic code file, to display the page to be displayed.

24.	(Previously Presented) The electronic device according to claim 23, wherein performing page rendering based on the corresponding business logic code file, to display the page to be displayed, comprises: 
obtaining an applet framework code file corresponding to the page to be displayed from an applet front-end framework code packaging file; 
obtaining a first execution result file corresponding to the business logic code file from a cache, and obtaining a second execution result file corresponding to the applet framework code file; and
displaying the page to be displayed based on the first execution result file and the second execution result file.

25.	(Previously Presented) The electronic device according to claim 24, wherein the method further comprises:
compiling and executing the business logic code file to obtain a third execution result file corresponding to the business logic code file, in case that the first execution result file corresponding to the business logic code file from the cache is not obtained; and 
storing the third execution result file in the cache.

26.	(Previously Presented) The electronic device according to claim 18, wherein the second parameter comprises a path of an applet page to be opened, a page parameter of the page to be opened and an anchor point of the page to be opened, wherein the page parameter of the page to be opened refers to a query term parameter used when a search query is requested in the page to be opened, and the anchor point of the page to be opened refers to a specific position in the page to be opened.

27. 	 (Previously Presented) The electronic device according to claim 18, wherein obtaining uniform resource identifier (URI) information of the applet based on the opening request, comprises:
identifying a fixed identification mark of the target boot protocol from the opening request; 
obtaining the URI information of the applet from a corresponding position in the opening request based on a position of the fixed identification mark. 

                                                          —o—o—o—



         ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “wherein the first parameter comprises an applet identifier and an applet version number
    PNG
    media_image1.png
    4
    1
    media_image1.png
    Greyscale
; obtaining the execution file package of the applet based on the first parameter comprises: determining whether an execution file package corresponding to the applet is present in a cache based on the applet identifier in the first parameter; determining whether a version number of the execution file package corresponding to the applet is consistent with the applet version number in the first parameter in case that the execution file package corresponding to the applet is present in the cache; and obtaining the execution file package of the applet from the cache in case that the version number of the execution file package corresponding to the applet in the cache is consistent with the applet version number in the first parameter” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of running applets, an electronic device and a storage medium. The method includes obtaining uniform resource5 identifier (URI) information of the applet based on an opening request when the opening request of the applet is received, wherein a format of the URI comprises a protocol name of a target boot protocol and content corresponding to the protocol, and the target boot protocol is a universal boot protocol applied to a plurality of host applications when opening the applet; analyzing the URI information based on grammatical format description rules of the target boot protocol, to obtain a10 first parameter and a second parameter; obtaining an execution file package of the applet based on the first parameter; and rendering corresponding page resources in the execution file package based on the second parameter. Therefore, the opening of the applet across clients and servers may be unified with the pre-defined target boot protocol, which provides an important prerequisite for the multi-terminal operation of the applet and ensures that the applet has multi-terminal operation15 capabilities renders the pending independent claims allowable. Claims 3-9 and 21-27 are dependent upon claims 1 and 18 according to their respective statutory classes. Since the independent claims 1, 18 and 19 are allowable, claims 3-9 and 21-27 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                 
                                        07/28/2022